Citation Nr: 0334457	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a radical prostectomy secondary to prostate cancer, 
associated with herbicide exposure, on appeal from an initial 
grant of service connection.

2.  Entitlement to a compensable evaluation for impotence, on 
appeal from an initial grant of service connection.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty in the US Marine Corps from 
March 1964 to November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) by means of a November 2001 rating decision rendered 
by the Atlanta, Georgia, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for the residuals of cancer of 
the prostrate and for impotence.  A 20 percent disability 
rating was assigned for the residuals of cancer of the 
prostate; a noncompensable evaluation was awarded for 
impotence.  The RO denied the veteran's request for a TDIU.  
The veteran was notified of this decision and he has appealed 
to the Board asking for higher ratings and for a TDIU.


REMAND

The record reflects that the veteran submitted a claim to the 
RO for benefits in August 2001.  To support his claim, the 
veteran proffered medical records from his private physician.  
The veteran did not undergo a VA examination in order to 
determine the nature and extent of his prostate disability.  
On the basis of the information contained in those medical 
records, the RO granted and assigned the current disability 
ratings.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

The VA has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The record reflects that the veteran has not undergone a 
recent urology/proctology examination in order to determine 
the extent of the veteran's prostate disability.  A thorough 
and contemporaneous medical examination which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one should be 
accomplished in regards to the disabilities the veteran has 
sought increased ratings therefor.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before the 
Board issues a determination on the merits of his claim.

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2002 for the disabilities at issue and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  With regard to 
his employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.  

4.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the nature and 
extent of his current service-connected 
disabilities.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner is 
requested to evaluate and describe in 
detail the effect the veteran's service-
connected prostate cancer residuals may 
have on his industrial capability.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.  The appellant should be advised 
of his responsibility to report for a VA 
examination under 38 C.F.R. § 3.655 
(2003).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the benefits sought on appeal remain denied, the 
appellant and the appellant's attorney should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



